DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The replacement drawings Figure 4-1 were received on 2/14/2022.  These drawings are accepted.


Allowable Subject Matter
Claims 1,3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art cited of record does not anticipate individually or teach in combination the following limitations:
A quick-install structure for an electrical device comprises: a base provided with at least two gripping slots; and a module detachably installed on the base, the module being provided with at least two gripping hooks, and the gripping hooks being in one-to-one correspondence with the gripping slots; wherein when the gripping hooks are inserted in the gripping slots, the module has a first position and a second position relative to the base, and wherein when in the first position, the gripping hooks grip with the gripping slots tightly; when in the second position, the gripping hooks are detached from the tight gripping with the gripping slots; the module is switchable between the first position and the second position; wherein the base is provided with a tab therein, the tab is protrudable or retractable through a side wall of the gripping slot, when the module is in the first position and the tab protrudes from the side wall of the tab, the gripping hook is blocked by the tab, and the gripping hook prevents the module from switching from the first position to the second position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/Primary Examiner, Art Unit 2875